                                   1   James J. Pisanelli, Esq., Bar No. 4027
                                       JJP@pisanellibice.com
                                   2   M. Magali Mercera, Esq., Bar No. 11742
                                       MMM@pisanellibice.com
                                   3   Kirill V. Mikhaylov, Esq., Bar No. 13538
                                       KVM@pisanellibice.com
                                   4   PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   5   Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   6   Facsímile: 702.214.2101

                                   7   Attorneys for JGB Vegas Retail Lessee, LLC

                                   8                               UNITED STATES DISTRICT COURT

                                   9                                      DISTRICT OF NEVADA

                                  10   STARBUCKS CORPORATION, a Washington Case No.: 2:19-CV-00616-KJD-BNW
                                       corporation; and COFFEE HOUSE
                                  11   HOLDINGS, INC., a Washington corporation,
                                                                                 STIPULATION AND ORDER TO STAY
400 SOUTH 7TH STREET, SUITE 300




                                  12                      Plaintiffs,
                                                                                 PROCEEDINGS
   LAS VEGAS, NEVADA 89101




                                       vs.
    PISANELLI BICE PLLC




                                  13
                                       JGB VEGAS RETAIL LESSEE, LLC, a
                                  14   Delaware limited liability company,

                                  15                       Defendant.

                                  16
                                  17          Plaintiffs/Counterdefendants Starbucks Corporation and Coffee House Holdings, Inc.

                                  18   (collectively "Starbucks"), and Defendant/Counterclaimant JGB Vegas Retail Lessee, LLC

                                  19   ("JGB" and together with Starbucks, the "Parties"), by and through their respective undersigned

                                  20   counsel of record, hereby stipulate and agree to the following pursuant to LR 7-1:

                                  21          1.      The Parties have agreed to participate in a formal mediation on or about

                                  22   September 18, 2019.

                                  23          2.      The Parties agree that a stay in the proceedings will allow the Parties sufficient

                                  24   time to participate in the mediation in an attempt to resolve this dispute without burdening the

                                  25   Court and the Parties with unnecessary litigation.

                                  26          3.      Accordingly, the Parties stipulate to stay all proceedings in this action pending the

                                  27   mediation on September 18, 2019 and any potential ongoing settlement discussions.

                                  28

                                                                                        1
                                   1          4.      In the event any Party determines that a settlement is not likely or that no progress

                                   2   is being made toward settlement following the mediation on September 18, 2019, any Party may

                                   3   withdraw its assent to this Stipulation by providing written notice to all Parties.

                                   4          5.      Within 7 days of receipt of any Party's written notice of withdrawal of its assent to

                                   5   the stay, the Parties will submit a joint stipulation and proposed order to lift the stay, which will

                                   6   include a revised Stipulated Discovery Plan and Proposed Scheduling Order resetting the

                                   7   discovery deadlines in accordance with Fed. R. Civ. P. 26(f) and Local Rule 26-1.

                                   8          6.      The stay shall not impact any Party's substantive or procedural rights in the event

                                   9   the case is not resolved and must proceed.

                                  10          7.      This Stipulation is made in good faith and will not result in prejudice to any Party.

                                  11          IT IS SO STIPULATED
400 SOUTH 7TH STREET, SUITE 300




                                  12   DATED this 9th day of September 2019.            DATED this 9th day of September 2019.
   LAS VEGAS, NEVADA 89101
    PISANELLI BICE PLLC




                                  13   PISANELLI BICE PLLC                              SNELL & WILMER, L.L.P.
                                  14   By:     /s/ M. Magali Mercera                    By:   /s/ Michael Paretti
                                  15   James J. Pisanelli, Esq., Bar No. 4027           Michael E. Lindsay, Esq. (Admitted Pro Hac Vice)
                                       M. Magali Mercera, Esq., Bar No. 11742           1200 Seventeenth Street, Suite 1900
                                  16   Kirill V. Mikhaylov, Esq., Bar No. 13538         Denver, Colorado 80202
                                       400 South 7th Street, Suite 300
                                  17   Las Vegas, Nevada 89101                          Alex L. Fugazzi, Esq., Bar No. 9022
                                                                                        Michael Paretti, Esq., Bar No. 13926
                                  18   Attorneys for Defendant/Counterclaimant          3883 Howard Hughes Parkway, Suite 1100
                                  19   JGB Vegas Retail Lessee, LLC                     Las Vegas, Nevada 89169

                                  20                                                    Attorneys for Plaintiffs/Counterdefendants
                                                                                        Starbucks Corporation and Coffee House
                                  21                                                    Holdings, Inc.

                                  22
                                                                                     ORDER
                                  23
                                              Having reviewed the Stipulation of the Parties, and good cause appearing, it is hereby
                                  24
                                       ordered that the proceedings shall be stayed in accordance with the above-identified conditions.
                                  25
                                              IT IS SO ORDERED.
                                  26
                                  27
                                                                                      UNITED STATES DISTRICT JUDGE
                                  28
                                                                                      DATED:      9/30/2019
                                                                                         2
